Fourth Court of Appeals
                                   San Antonio, Texas
                                          February 28, 2020

                                         No. 04-20-00108-CR

                                          Genene JONES,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5730
                          Honorable Frank J. Castro, Judge Presiding


                                           ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten days from the date of this order containing the following documents:

       1.        All pre-trial orders and the related pre-trial motions;

       2.        The Court Admonishments, the Waiver, Consent to Stipulation of Testimony
               and Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.        The judgment;

       4.        All post-judgment motions and orders;

       5.        The notice of appeal;

       6.        The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.        The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court